Case: 11-30920     Document: 00511763327         Page: 1     Date Filed: 02/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 20, 2012
                                     No. 11-30920
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KEITH RUSSELL JUDD,

                                                  Plaintiff-Appellant

v.

SECRETARY OF STATE OF LOUISIANA; STATE OF LOUISIANA,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:11-CV-393


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Keith Russell Judd, federal prisoner # 11593-051, filed a civil complaint,
against the Secretary of State of Louisiana and the State of Louisiana in an
attempt to have himself placed on the ballot as a candidate for President of the
United States. The district court dismissed the complaint for failure to comply
with any of the provisions of this court’s sanction order in Judd v. Fox, 289
F. App’x 795, 796 (5th Cir. 2008). The district court denied Judd’s request for
leave to proceed in forma pauperis (IFP) on appeal because his appeal was not

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30920    Document: 00511763327      Page: 2    Date Filed: 02/20/2012

                                  No. 11-30920

taken in good faith. Judd now moves for authorization to proceed in forma
pauperis (IFP) on appeal.
      A movant for leave to proceed IFP on appeal must show that he is
economically eligible and that the appeal is taken in good faith. See 28 U.S.C.
§ 1915(a)(3); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). We construe
Judd’s instant IFP motion as a challenge to that district court’s certification that
his appeal was not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997). “An investigation into the [IFP] movant’s objective good faith,
while necessitating a brief inquiry into the merits of an appeal, does not require
that probable success be shown.” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983). Rather, our inquiry into an appellant’s good faith “is limited to whether
the appeal involves legal points arguable on their merits (and therefore not
frivolous).” Id. (quotation marks and citation omitted). If we uphold the district
court’s certification that the appeal is not taken in good faith, we may dismiss
the appeal sua sponte as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR.
R. 42.2.
      In the motion now before the court, Judd addresses the substance of his
complaint, but he does not address the dismissal for failure to comply with the
provisions of the sanction order. Judd has waived any challenge to the district
court’s dismissal of his suit. See Ruiz v. United States, 160 F.3d 273, 275 (5th
Cir. 1998). Accordingly, Judd has not shown that the district court’s certification
was incorrect, and his IFP motion is denied. See Baugh, 117 F.3d at 202. The
appeal is without arguable merit. See Howard v. King, 707 F.2d 215, 219-20 (5th
Cir. 1983). It is dismissed as frivolous. See 5TH CIR. R. 42.2.
      Judd has a history of vexatious and frivolous litigation in this court and
many other courts. We have issued repeated warnings to Judd, and we have
sanctioned him for prior frivolous actions. These earlier warnings and sanctions
have been insufficient to deter him from continuing to file frivolous pleadings.



                                         2
   Case: 11-30920     Document: 00511763327       Page: 3    Date Filed: 02/20/2012

                                    No. 11-30920

      Accordingly, Judd is ORDERED to pay a sanction in the amount of $500
to the clerk of this court. Even after satisfaction of all sanction orders, Judd may
not file any civil action in a district court of this circuit, or any pleading or notice
of appeal with this court, without first obtaining leave of the court in which he
seeks to file such action, pleading, or notice. When seeking leave of court, Judd
must certify that the claim he wishes to present is a new one that has never
before either been raised and disposed of on the merits or remains pending in
any federal court. Upon failure thus to certify or upon false certification, Judd
may be sanctioned and punished accordingly.
      Judd is CAUTIONED that filing any frivolous or repetitive action, in this
court or any court subject to this court’s jurisdiction, will subject him to
additional and progressively more severe sanctions.
      MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL
DISMISSED; SANCTION IMPOSED; SANCTION WARNING ISSUED.




                                           3